Name: Commission Regulation (EEC) No 410/84 of 17 February 1984 amending for the second time Regulation (EEC) No 1136/79 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing
 Type: Regulation
 Subject Matter: civil law;  foodstuff;  food technology;  animal product;  trade policy
 Date Published: nan

 18 . 2 . 84 Official Journal of the European Communities No L 48/ 11 COMMISSION REGULATION (EEC) No 410/84 of 17 February 1984 amending (or the second time Regulation (EEC) No 1136/79 laying down detailed rules (or the application o( special import arrangements (or certain types o( (rozen beef intended (or processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 14 (4) (c) thereof, Whereas Commission Regulation (EEC) No 1 136/79 (2), as amended by Regulation (EEC) No 3584/81 (3), lays down the detailed rules for the appli ­ cation of the special import arrangements for frozen beef intended for processing ; whereas, under Article 2 ( 1 ) (c) of that Regulation, operators are required to pay, in addition to the security, an additional sum based on the quantity of frozen meat for which proof of proces ­ sing is not furnished ; Whereas, in cases where the import levy is suspended pursuant to Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 , that additional sum reaches a level which does not appear to be justified on economic grounds ; whereas the method for calculating that additional sum should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Article 2 (8) of Regulation (EEC) No 11 36/79 is hereby replaced by the following : '8 . The additional sum mentioned in paragraph 1 (c) shall be equal to the highest levy applicable to imports of frozen meat, falling within the Common Customs Tariff subheading in question, effected during the period between the day of importation and the last day on which the proof referred to in paragraph 3 may be furnished, less :  the amount of the security which has not been released, in the case of the arrangements laid down in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 ,  the amount of the security which has not been released and the amount of the import levy actually received, in the case of the arrange ­ ments laid down in Article 14 ( 1 ) (b) of Regula ­ tion (EEC) No 805/68 . This sum shall be paid as levy .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 2 OJ No L 141 , 9 . 6 . 1979 , p. 10 . (3) OJ No L 359 , 15 . 12 . 1981 , p . 16 .